﻿May I begin. Sir, by offering you the warmest congratulations of the delegation of the Union of Myanmar on your most deserving election to the presidency of the forty-sixth session of the General Assembly. Allow me also to express our admiration for the able manner in which you have been leading the deliberations of this body since the beginning of the session, and our full confidence that under your wise and dynamic leadership every success will attend the work of the session.
In addition, I wish to pay tribute to Mr. Guido de Marco, Deputy Prime Minister and Minister for Foreign Affairs of Malta, for his commendable and invaluable contribution to the success of the forty-fifth session of the General Assembly.
Our high tribute and deep appreciation go to the Secretary-General, Mr. Javier Perez de Cuellar, too, for his tireless efforts, his dedication to the ideals and aims of the United Nations, his courageous and far-sighted peace initiatives and, above all, his vital contribution in restoring the credibility and effectiveness of the United Nations at this critical juncture in the history of the Organization.
Universality of membership is a cherished goal of our Organization - an objective which Myanmar has always supported. We are therefore pleased to see seven new Members in our midst.
Two among the new members, the Republic of Korea and the Democratic People's Republic of Korea, have been with us for many years as Observer States. We are pleased to see them assume their rightful place as full Members. The Republic of Korea is a country with which Myanmar has established a long and fruitful relationship of friendship, understanding and cooperation, and I am therefore most delighted to welcome it to our midst. We are confident that, given the evolving international climate, the simultaneous admission of the two Korean States will promote rather than hinder their eventual peaceful reunification.
We are also pleased to see in our ranks two other fellow-Asian States, the Federated States of Micronesia and the Republic of the Marshall Islands. Their decision to join our Organization signifies their resolve to take full charge of their own destiny as independent sovereign States.
The assumption of their rightful place among us by the three Baltic States - the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania - carries a special significance because it represents the righting of a historical wrong perpetrated in violation of international law. Equally significant is the manner in which this was accomplished. If I may borrow from the statement made by the President of the Security Council on 12 September 1991 on behalf of the members of the Council, the independence of these three States: "... was restored peacefully, by means of dialogue, with the consent of the parties concerned, and in accordance with the wishes and aspirations of the three peoples". (S/PV.3007. p. 4-5)
The threat or use of force against the territorial integrity or political independence of any State is totally outlawed by the Charter. So is the threat or use of force in any other manner, save in conformity with the provisions of Article 51 and Chapter VII. Acts of aggression, or other breaches of the peace, whenever, wherever or by whomsoever committed, must be decisively suppressed. It is therefore a matter for satisfaction that the Security Council, freed at last from its decades-long paralysis, took resolute action to terminate Iraq's aggression against Kuwait, and thereby succeeded in upholding intact one of the principal aims of the Charter. The entire world
rejoiced at the liberation of Kuwait from Iraqi occupation and the restoration of the status quo ante in that country.
While the legitimacy of the objective of Security Council decisions in the matter is unquestionable, certain aspects of those decisions and the manner in which they were interpreted and implemented not only during the war but also in its aftermath have confronted the international community with many troubling questions. The Secretary-General has laid these questions plainly before the Member States in chapter IV of his annual report. The Council's decision authorizing the use of force on a national and coalition basis, which clearly does not conform with the mechanism and procedures for enforcement action envisaged in Chapter VII; the apparent lack of proportionality in the employment of armed force; the want of full compliance with the rules of humanitarian law applicable in armed conflicts; the over-extension of the application of Chapter VII measures; the continued enforcement of some of these measures long after the end of hostilities which has caused grievous suffering to innocent civilian populations - these are among the questions which must be urgently addressed not only by the Security Council but also by the General Assembly in exercise of its authority under Article 11 of the Charter.
The peculiar phenomenon of the cold war which took hold in the wake of the universal rejoicing and euphoria occasioned by the end of the Second World War has now been declared over. Thus, an unhappy chapter in human history, which was also the most perilous, has come to a close. Mankind, which for over forty-five agonizing years has been living under the sinister shadow of the atom bomb, has been liberated from the ever-present and pervasive threat of total and instant annihilation. The nations of the world have now within their grasp a God-sent opportunity to fashion a new international order in the image of the Charter - a new order of peace, freedom, justice and cooperation, where the rule of law, not the rule of might, prevails; an order where both men and nations are freed from the crushing scourges of want, hunger, disease and ignorance that have afflicted mankind through the ages. The end of an old era does not necessarily mean the dawn of a new and better one, and the transition from the one to the other can be neither smooth nor painless. It can be accomplished only through the conscious and dynamic pursuit of enlightened, responsible and statesman-like policies by all nations, particularly by those that have the power to influence and shape events - for good or for bad, for better or for worse. In today's changing and turbulent world it is doubly incumbent on such countries to exercise their great power with prudence and in strict conformity with international law. Power entails responsibility, and the greater the power the higher is the responsibility to act, and to be seen to act, with justice and within the law. Power divorced from responsibility and exercised outside the law - be it at the global or at the regional level - will inevitably lead to an international regime of diktat and anarchy.
The Charter of the United Nations lays down the legal norms of responsible international behaviour and provides the institutional framework for just the kind of international order that not only nations but countless millions of common men and women in all corners of the globe have so long yearned for and so long been denied. Nothing that has happened since the watershed year of 1985, when events that will surely go down in history as marking the beginning of the end of the cold war first manifested themselves, requires a modification of the purposes and principles enshrined in the Charter. Indeed, if anything has become plain from the rapid evolution of international affairs it is that the paramount law of the Charter must be upheld as inviolate and must be scrupulously respected in every sphere of intercourse between nations if today's promise is not to become tomorrow's bad dream. As the Secretary-General reminds us in the opening section of his annual report of 1991,. "... the concern that t>»e principles of its Charter should govern the emerging international order continues and is accentuated by all current developments". (A/46/1, p.2)
Among the developments that are causing serious concern and anxiety, particularly among the small and the weak, are moralistic stances that, in truth, conceal attempts to modify the time-honoured concept of sovereignty and to erode certain cardinal principles of the Charter, such as the principle of non-interference in the internal affairs of other States, the principle of respect for the territorial integrity and political independence of States, and the principle of the sovereign equality of States.
One sphere where such attempts are becoming increasingly manifest is that of the promotion of human rights. We in Myanmar accept the rule that once legal norms pertaining to human rights are universally recognized as general principles of international law they become binding on all States. Indeed, we are adhering to such norms in good faith. To the fullest extent permitted by our own national circumstances - not least among which is the continued existence of armed insurrection in remote parts of the country and the destructive activities of underground elements in urban and rural areas - we are doing our utmost to promote and protect fundamental human rights in conformity with the purposes and principles of the Charter and the provisions of the Universal Declaration of Human Rights. The Myanmar Government's policy of cooperating with the United Nations Commission on Human Rights is well known to members of that Commission. Not only have we been providing comprehensive and factual replies to inquiries and communications of the Commission, received through the United Nations Centre for Human Rights, but we have welcomed the visit to our country of an independent expert appointed by the Commission. We intend to continue such cooperation on the basis of the principles underlying the United Nations human-rights mechanism - namely, objectivity, fair-play, good faith and good will.
However, a clear line must be drawn between, on one hand, the internationally binding character of the norms I have mentioned and, on the other hand, the modality of their implementation by Member States in their own countries. The modality of implementation is the primary responsibility of Member States, to be formulated by each according to its own best judgement, in keeping with its own local conditions. In this respect, the United Nations and its subsidiary bodies can best play a supportive role. Here the wise words of caution expressed by the Secretary-General in his latest annual report must be well heeded. Speaking of human-rights violations carried out in a systematic fashion and on a scale massive in terms of both time and place, the Secretary-General says:
"It seems to be beyond question that violations of human rights imperil peace, while disregard of the sovereignty of States would spell chaos. The maximum caution needs to be exercised lest the defence of human rights becomes a platform for encroaching on the essential domestic jurisdiction of States and eroding their sovereignty. Nothing would be a surer prescription for anarchy than an abuse of this principle." (A/46/1, p. 10)
As a South-East Asian nation, Myanmar is highly gratified that fighting has ceased in neighbouring Cambodia and that an end to the pain and suffering endured by the Cambodian people over the past 12 years is now in sight. The successful formation of the Supreme National Council, with His Royal Highness Samdech Norodom Sihanouk as its President, and the subsequent Pattaya and New York agreements reached between the Cambodian parties represent significant progress towards implementation of the framework for a comprehensive political settlement in Cambodia, endorsed by the Security Council in resolution 668 (1990) of 20 September 1990.
We fervently hope that all parties concerned will pursue the process with renewed vigour, so that a comprehensive peace agreement may be finalized and concluded without delay.
The situation in the Middle East remains highly volatile. The Gulf War served as a frightening reminder of the potential for a wider, more devastating conflict in the region. My delegation continues to hold that a just, comprehensive and lasting peace in the region can be achieved only by faithful application of Security Council resolutions 242 (1967) and 338 (1973) in their entirety. This requires, above all, recognition of the legitimate national rights of the Palestinian people, including their inalienable right to self-determination and to the establishment of their own independent and sovereign State, side by side with recognition of the sovereignty, territorial integrity and political independence of all States in the region, including Israel. My delegation further believes that an international peace conference on the Middle East, held under United Nations auspices and with the participation, on an equal footing throughout all its phases, of all parties concerned, remains the best means of achieving the kind of peace I have mentioned. We earnestly hope that the diplomatic initiatives that were intensified in the aftermath of the Gulf War will lead to agreement on the early convening of such a conference.
We have followed with great concern developments in South Africa, where the black majority continues to make tremendous sacrifices in order to free itself from the scourge of apartheid. While steps such as the repeal of the Group Areas Act and the Lands Act, the repeal of the Population Registration Act and the promise of President De Klerk to remove the remaining pillars of apartheid are positive, it is disappointing that, almost two years after the adoption of the United Nations consensus Declaration on apartheid, the political process towards the elimination of the abhorrent system is still at a very early stage. We are happy to note that, as a result of the courage and political vision of the black leadership, the parties concerned reached agreement on 14 September 1991 to put an end to the communal violence that has engulfed South Africa for so long.
There is today a historic opportunity for the establishment of a democratic society in South Africa, united and free from apartheid and all forms of racial discrimination. We must not let the opportunity slip away. It is imperative that the international community, while applauding the constructive developments there, continue to maintain the necessary pressure until the evil system is totally eradicated.
The new climate of growing confidence and cooperation between the two super-Powers presents us with an opportunity to intensify efforts that would result in meaningful agreements in all fields of disarmament, particularly in the field of nuclear, chemical and other weapons of mass destruction.
In the nuclear field, the package of measures announced by President Bush last Friday has given a further boost to the momentum generated by the 1987 Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles (INF Treaty) and the 1991 START agreement. What is perhaps more significant than the numbers and types of weapons involved is what seems to be a clean break with the philosophical approach to arms control and disarmament which the United States pursued during the cold-war era. A positive Soviet response, both in kind and in spirit, to the unilateral United States initiative could, in our view, set in train a self-generating process that would eventually lead to the elimination of all types of nuclear weapons in the armouries of all nuclear-weapon States.
As we enter the decade of the 1990s, little has changed in the economic circumstances of the developing countries. In the midst of plenty, the vast majority of developing countries still find themselves in a state of abject poverty. While world trade has shown healthy growth, the same cannot be said of the foreign trade of developing countries, and while foreign direct investment quadrupled in the last decade, very little of it flowed to the developing countries. The absolute level of official financial flows to the developing countries remains stagnant in real terms.
The international trading system continues to be threatened by growing protectionism and increased tendencies towards managed trade, and frequent recourse to unilateral measures which contravene the basic principles of the General Agreement on Tariffs and Trade (GATT). The developing countries are faced with protectionist measures in developed market economies affecting the very sectors where developing countries have a distinct comparative advantage in international competitiveness.
The debt crisis, far from being over, has increased in magnitude and intensity. Although a few middle-income debtor countries have achieved a measure of progress, the most heavily indebted countries continue to face enormous difficulties. The total amount of external debt of capital-importing countries has now reached the staggering sum of $1.4 trillion.
Resolving the debt crisis is central to the reactivation of growth and development in the developing countries. The solution to the problem of external indebtedness must of necessity include debt and debt-servicing reduction as a central element. While recent initiatives do provide limited scope for debt relief, a durable solution to the problem will require bolder approaches.
That over a billion people now live in absolute poverty is not only immoral: it also poses a real threat to international security and stability. Creation of an international economic environment conducive to growth and development of the developing countries is therefore an imperative for the world community. Unless and until this is achieved, the chasm that divides the North from the South will grow even wider.
In less than a year the nations of the world will gather in Brazil for the United Nations Conference on Environment and Development. The outcome of the summit Conference, the first of its kind ever to be formally mandated by the General Assembly, will have a most significant bearing on the future of mankind. The actual and potential threats posed by environmental degradation and deterioration are such that unless timely action is taken at the global, regional and national levels the very survival of the human race is at stake.
What is required is a willingness on the part of all nations, developed and developing, to work together in cooperation and in concert so that the threat to the environment can be overcome. The wide spectrum of issues that need to be addressed include the unsustainable pattern of production and consumption, new and additional sources of funding for the developing countries to enable them to cope with environmental problems, and development of and agreement on technological transfers.
The environment occupies a place of pride in our national priorities. Allow me, therefore, to apprise the Assembly of the endeavours of my country in the field of environmental protection. Myanmar has great biodiversity, in flora as well as fauna. We regard them as a national heritage to be protected and conserved for future generations. Accordingly, environmental considerations have consistently been taken into account in our socio-economic planning and implementation.
Myanmar's abundant forests, a resource of considerable economic value, have been managed on a rational and sustainable basis. To accomplish this the Government has been implementing a series of five-year forest plans. Central to this is the time-tested method of environmentally sound timber extraction commonly known as the Myanmar selection system. This is complemented by a significant reforestation programme, carried out by the Forest Department as well as by the public at large. The sixth five-year plan, for the period 1992 to 1996, envisages a five-fold increase in the area of natural forest reserves.
The setting up of the National Commission for Environmental Affairs in February 1990 has also enabled Myanmar to enhance its environmental endeavours both nationally and internationally. The National Commission, which has jurisdiction over all environmental .natters, coordinates the environmental efforts of various ministries and departments. It also acts as a national focal point for environmental matters vis-à-vis other countries and international organizations.
The union of Myanmar is stepping up its campaign against drug abuse - which has become the foremost social problem in the world today - at the national, bilateral and international levels.
At the national level, the Myanmar authorities, during 1991, in continuation of their narcotic-drugs-supply-reduction activities, conducted a public destruction of narcotic drugs in Yangon on 1 July. Earlier in the year, at a series of special occasions attended by diplomats and military attaches accredited to Myanmar, representatives of various United Nations agencies and of the United States Drug Enforcement Administration, and the international media, 1,500 acres of poppy fields together with four drug refineries and large quantities of narcotic drugs and drug-producing paraphernalia were destroyed on site. The total value of drug refineries, paraphernalia, narcotic drugs and poppy fields destroyed in public from 1990 to date is approximately $4.33 billion. Drug-supply-reduction activities being carried out in my country also include destruction of poppy fields: between 1975 and 1991 over 200,000 acres of poppy fields, with a potential annual yield of 940 tonnes of opium, were destroyed.
The magnitude of Myanmar's contribution to the international campaign against narcotic drugs cannot be measured in monetary terms alone. In terms of lives saved and of human misery and social problems averted in drug-affected foreign countries, the magnitude of our contribution is immeasurably higher and cannot, indeed, be quantified.
A novel approach that we have adopted as an integral part of the comprehensive campaign against drug abuse has been to win the hearts and minds of the local populace in the poppy-growing areas and to secure their willing and wholehearted cooperation in achieving the total eradication of poppy cultivation. Significant results have already been achieved in this respect also. The programme for the development of border areas and national races therein that is now being implemented is fully supportive of our national anti-drug campaign efforts, and we believe that the programme will contribute effectively to the total and early eradication of poppy cultivation.
At the bilateral level, our active cooperation with neighbouring countries in drug-abuse control is making significant headway. Following two rounds of discussion in which representatives of the United Nations International Drug Control Programme participated, an agreement for Myanmar-Thailand cooperation on a wide range of anti-narcotics activities was signed by representatives of the two Governments in March this year. Later, in May, a similar agreement was entered into with China on the conclusion of high-level discussions held in Beijing in which the representatives of the Myanmar and Chinese Governments and the Executive Director of the United Nations Drug Control Programme took part. In September talks were initiated in Yangon between Myanmar and Laotian representatives on matters relating to bilateral cooperation in drug-abuse control. These will b« continued in Vientiane in the near future. As these bilateral arrangements for cooperation progress and become increasingly concretised, we hope to raise them to the subregional level involving all four countries and covering the crucial Golden Triangle area as well as all areas contiguous to it.
At the international level, Myanmar's accession to the 1988 United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances marks an important milestone in the history of our endeavours to combat the menace of illicit drugs, and our participation in the international campaign against this horrible scourge.
With all these concrete measures and tangible results behind us and with definite future plans effectively to eradicate the drug menace, we in Myanmar are confident that we shall in the near future win a resounding and decisive victory in our war on illicit drugs. In so doing, we hope that Myanmar will be able to make a significant contribution to the success of the world-wide efforts to combat the scourge of illicit drugs, rendering an invaluable service to mankind.
Just as the world stands at the crossroads of change and transformation, we in Myanmar find ourselves on the threshold of a new era. At this important juncture, the Government of Myanmar is undertaking a wide range of endeavours to usher in a process leading to peace and prosperity and the fulfilment of the aspirations of the people to a democratic State. In the past year, significant progress has been made in restoring law and order throughout the country and in laying the foundations for a democratic State. That all schools, colleges, universities and other institutions of higher learning have now been reopened attests to the return to normality in the entire country. Complete freedom of religion continues to be promoted in the country. With the active support of the Government, religious groups of diverse faiths are flourishing as never before, which gives the lie to the fallacious allegations being spread by certain quarters with ulterior motives. An unprecedented event, which contributes to consolidating stability in the country, has been the return to the legal fold of eight insurgent groups. Having renounced the path of violence, they have now joined hands with the Government and the people to transform their respective areas into thriving and prosperous communities. For the first time in decades, guns have fallen silent and peace and tranquillity now prevail in remote areas of the country where terror and lawlessness previously reigned.
Questions have been raised in some quarters about the perceived delay in the transfer of power. Some have even gone so far as to assert that the Myanmar Government has shown no sign of respecting the wishes of the people. Without prejudice to the firmly held position of my Government that the
political process now under way in the country is a matter falling essentially within the domestic jurisdiction of my country - a principle clearly enshrined in the Charter - I should like to apprise the Assembly of the facts.
Two months after the successful holding of multi-party elections in May 1990, which were recognized by all as the most free and fair elections in the history of Myanmar, the State Law and Order Restoration Council on 27 July 1990 issued Declaration 1/90 setting forth a post-election programme. All political parties have agreed to abide by the programme.
The Election Commission, which is an independent body, issued two progress reports this year in which it indicated that it was continuing with its task of concluding a final report in accordance with the Election Law and the election rules and that the scrutiny of the financial returns of the candidates could not proceed at a more rapid rate owing to the failure of candidates to maintain accounts systematically. In accordance with the election law, a number of candidates have contested the results, and tribunals have been set up to investigate the objections. This due process of law must be allowed to complete its course.
Once the Election Commission has submitted its final report, the State Law and Order Restoration Council will meet with the elected representatives to discuss the holding of a national convention. The convention will be entrusted with the task of working out a broad national consensus, which will form the basis for framing a new constitution. In addition to the elected representatives, leaders of political parties, leaders and representatives of all national races and respected veteran politicians will participate in the convention.
On the basis of the national consensus arrived at the convention, the elected representatives will draw up a new constitution. The State Law and Order Restoration Council, in the best traditions of the Myanmar Defence Services, will make suggestions and render all necessary assistance for the successful drafting and adoption of an enduring constitution. The State Law and Order Restoration Council is above party politics. It is not a political organization nor does it have any intention of forming one. It will continue to shoulder its responsibility to lead the nation until the time a strong government can be formed on the basis of the new constitution.
Undoubtedly, a strong and enduring constitution is a prerequisite for a strong and stable government, the more so in Myanmar because of its historical experiences. The first Constitution, drawn up in 1947 while Myanmar was still under British colonial rule, had flaws and shortcomings. In the early 1960s, a few politicians with secessionist ambitions attempted to take advantage of them. As a result the country was brought to the brink of disintegration in 1962 and the Defence Services were compelled to step in to save it.
The second Constitution was promulgated in 1974, during the time of the one-party socialist system. The entire people took part in the thorough and systematic process, which lasted over two years. The final text was adopted in a nation-wide referendum on 3 January 1974 by an overwhelming vote of 90.19 per cent. Notwithstanding this, the Constitution was short-lived and was rendered inoperative in 1988, when, in response to the aspirations of the people, the State Law and Order Restoration Council abolished the single-party system and introduced a multi-party democratic system.
In the light of these experiences, it goes without saying that the new constitution now being contemplated should be a living instrument reflecting the hopes and aspirations of this generation as well as generations to come. At this critical stage in the life of my country, the constitutional process is an undertaking to be pursued in a peaceful, systematic and orderly manner. It is a task that can be best accomplished by the people of Myanmar itself at a pace and in a manner best suited to the conditions of the country.
In conclusion I should like to state categorically that, once the political process I have outlined is completed, the State Law and Order Restoration Council will transfer the reins of the State to a strong and stable government formed in accordance with the new constitution.

